Name: 83/179/EEC: Commission Decision of 7 April 1983 repealing Decision 82/251/EEC concerning health protection measures in respect of the German Democratic Republic
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-04-22

 Avis juridique important|31983D017983/179/EEC: Commission Decision of 7 April 1983 repealing Decision 82/251/EEC concerning health protection measures in respect of the German Democratic Republic Official Journal L 104 , 22/04/1983 P. 0040 - 0040*****COMMISSION DECISION of 7 April 1983 repealing Decision 82/251/EEC concerning health protection measures in respect of the German Democratic Republic (83/179/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Article 28 (3) thereof, Whereas Commission Decision 82/251/EEC (3), modified by Decision 82/762/EEC (4), established health protection measures relating to the German Democratic Republic because of the existence of an epizootic of foot and mouth disease; Whereas foot and mouth disease has been eradicated from the German Democratic Republic; whereas this being the case the authorities of that country have announced the lifting of all the national protection measures; Whereas the situation requires the re-establishment of the importation of live bovine animals and swine and of fresh meat from the German Democratic Republic; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 82/251/EEC is hereby repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 April 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 110, 23. 4. 1982, p. 25. (4) OJ No L 322, 18. 11. 1982, p. 35.